Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Minh Vu Hoang appeals the district court’s orders dismissing as frivolous her appeal from the bankruptcy court’s orders in the underlying proceedings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoang v. UHY Advisors FKYS, Inc., Nos. 8:11-cv02641-DKC; 05-21078; 11-00001; Hoang v. Rosen, Nos. 8:1 1-cv02642-DKC; 05-21078; 11-00001; Hoang v. Hecht, Nos. 8:11— cv02653-DKC; 05-21078; 11-00001; Hoang v. Gary Rosen, Nos. 8:11-cv-02654-DKC; 05-21078; 11-00001; (D.Md. Dec. 13, 2011). We deny Hoang’s motion to appoint counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.